                                                                 Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 1 of 42 Page ID #:1



                                                                 1   Ann Marie Mortimer (State Bar No. 169077)
                                                                 2
                                                                     amortimer@HuntonAK.com
                                                                     Jason J. Kim (State Bar No. 221476)
                                                                 3   kimj@HuntonAK.com
                                                                 4   HUNTON ANDREWS KURTH LLP
                                                                     550 South Hope Street, Suite 2000
                                                                 5   Los Angeles, California 90071-2627
                                                                 6   Telephone: (213) 532-2000
                                                                     Facsimile: (213) 532-2020
                                                                 7

                                                                 8   [Additional counsel listed on next page]

                                                                 9   Attorneys for Plaintiff
                                                                10   Spotlight Ticket Management, Inc.

                                                                11
                                                                                              UNITED STATES DISTRICT COURT
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                13
                                                                                                    WESTERN DIVISION
                                                                14

                                                                15   SPOTLIGHT TICKET                           CASE NO.: 2:19­cv­10791
                                                                     MANAGEMENT, INC., a Delaware
                                                                16
                                                                     corporation,                               COMPLAINT FOR:
                                                                17                                                (1) Common Law Fraud
                                                                                 Plaintiff,                       (2) Tortious Interference
                                                                18
                                                                                                                  (3) Unfair Competition under Cal. Bus.
                                                                19         v.                                         & Prof. Code § 17200 et. seq.
                                                                                                                  (4) Violation of 18 U.S.C. §§ 1962(a)-
                                                                20
                                                                     STUBHUB, INC., a Delaware                        (d) (Federal RICO)
                                                                21   corporation; AWIN, INC. d/b/a AWIN           (5) Breach of Contract
                                                                     GLOBAL AFFILIATE NETWORK, a                  (6) Breach of the Implied Covenant of
                                                                22
                                                                     Delaware corporation                             Good Faith and Fair Dealing
                                                                23                                                (7) Unjust Enrichment
                                                                                 Defendants.                      (8) Quantum Meruit
                                                                24
                                                                                                                  (9) Promissory Estoppel
                                                                25

                                                                26
                                                                                                                JURY TRIAL DEMANDED
                                                                27

                                                                28



                                                                                              COMPLAINT; DEMAND FOR JURY TRIAL
                                                                 Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 2 of 42 Page ID #:2



                                                                 1   Christopher M. Pardo                     Ryan P. Phair
                                                                 2
                                                                     (Pro Hac Vice application forthcoming)   (Pro Hac Vice application forthcoming)
                                                                     cpardo@HuntonAK.com                      rphair@HuntonAK.com
                                                                 3   Anna L. Rothschild                       Torsten M. Kracht
                                                                 4   (Pro Hac Vice application forthcoming)   (Pro Hac Vice application forthcoming)
                                                                     arothschild@HuntonAK.com                 tkracht@HuntonAK.com
                                                                 5   HUNTON ANDREWS KURTH LLP                 HUNTON ANDREWS KURTH LLP
                                                                 6   60 State Street, Suite 2400              2200 Pennsylvania Avenue NW, Suite 900
                                                                     Boston, Massachusetts 02109              Washington, DC 20037-1701
                                                                 7   Telephone: (617) 648-2800                Telephone: (202) 955-1500
                                                                 8   Facsimile: (617) 433-5022                Facsimile: (202) 778-2201

                                                                 9

                                                                10
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                14

                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22

                                                                23
                                                                24

                                                                25
                                                                26
                                                                27
                                                                28



                                                                                           COMPLAINT; DEMAND FOR JURY TRIAL
                                                                 Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 3 of 42 Page ID #:3



                                                                 1         Plaintiff Spotlight Ticket Management, Inc. (“Spotlight”), by its attorneys, brings
                                                                 2   this action against StubHub, Inc. (“StubHub”) and Awin, Inc., d/b/a Awin Global
                                                                 3   Affiliate Network (“Awin”), for fraud, tortious interference, violation of the California
                                                                 4   Business and Professions Code §§ 17200 et seq., violations of the Racketeer Influenced
                                                                 5   and Corrupt Organizations Act, 18 U.S.C. §§ 1961 et seq. (“RICO”), breach of contract,
                                                                 6   breach of the implied covenant of good faith and fair dealing, unjust enrichment,
                                                                 7   quantum meruit, and promissory estoppel and alleges the following upon information
                                                                 8   and belief, except as to those paragraphs pertaining to Spotlight’s own actions, which
                                                                 9   are alleged upon personal knowledge:
                                                                10         1.     StubHub, together with Awin, has knowingly and willfully (i) engaged in
                                                                11   a years-long campaign designed to underreport and misrepresent commissionable
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   transactions owed to the members of StubHub’s affiliate network, resulting in millions
                                                                13   of dollars in damages owed, (ii) worked to hide relevant information from Spotlight and
                                                                14   StubHub’s other affiliates, including after being notified of the underreporting of
                                                                15   transactions and underpayment of commissions, (iii) interfered with Spotlight’s contract
                                                                16   with Amex in order to perpetuate this scheme and punish Spotlight, and (iv) together
                                                                17   with Awin, defrauded Spotlight and violated Federal and California law, including
                                                                18   Federal RICO and the California Business and Professions Code Section 17200.
                                                                19         2.     To date, Spotlight has directed over $84 million in sales to StubHub, which
                                                                20   accounts for the business of tens of thousands of consumers that, without Spotlight’s
                                                                21   involvement, would have been directed to sales channels other than StubHub. However,
                                                                22   through a pattern of conduct, first involving its internal team and later through its
                                                                23   external business partner Awin, StubHub defrauded Spotlight and other members of its
                                                                24   affiliate program in order to drive StubHub’s sales while underreporting sales and
                                                                25   underpaying commissions, and then engaging in retaliatory conduct towards Spotlight
                                                                26   when Spotlight sought to correct this wrong.
                                                                27         3.     StubHub and Awin are both well aware of the misrepresentations made to
                                                                28   the members of StubHub’s affiliate network, as StubHub previously engaged in an

                                                                                                           1
                                                                                            COMPLAINT; DEMAND FOR JURY TRIAL
                                                                 Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 4 of 42 Page ID #:4



                                                                 1   accounting driven by Spotlight which revealed the extensive underreporting, and paid
                                                                 2   over a half a million dollars to Spotlight in 2017 to partially account for past
                                                                 3   underpayments, and assured Spotlight that StubHub would remedy the situation.
                                                                 4           4.     Instead of remedying the situation, StubHub engaged Awin in an effort to
                                                                 5   insulate itself from liability, creating a multi-layered enterprise scheme resulting in even
                                                                 6   greater harm to Spotlight and the other members of the affiliate program,
                                                                 7   contemporaneously engaging in retaliatory and tortious acts designed to silence
                                                                 8   Spotlight and harm it in the marketplace.
                                                                 9           5.     Accordingly, as is set forth more fully below, StubHub and Awin, and their
                                                                10   agents and employees, have knowingly and willfully caused millions of dollars of
                                                                11   damages to Spotlight, which damages and harms are compounding daily.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12      I.         INTRODUCTION
                                                                13           6.     Spotlight licenses software to and hosts the online ticketing platform
                                                                14   utilized by American Express (“Amex”) to offer certain Amex credit card holders
                                                                15   (“Amex card holders”) access to ticketed events and experience packages.
                                                                16           7.     Such eligible Amex credit card holders contact the Amex Concierge Call
                                                                17   Center to purchase tickets and experience packages, whereby an Amex concierge and/or
                                                                18   Amex-designated third party (“Concierge” or “Concierges”) is logged into the Spotlight
                                                                19   platform created specifically for Amex and tailored to enable Concierges to search for
                                                                20   and purchase tickets (“Ticketing System”) for the card holders.
                                                                21           8.     As is discussed below, certain ticket transactions purchased through use of
                                                                22   the Ticketing System are completed on another company’s website, such as StubHub.
                                                                23           9.     In such instances, the Concierge searches for tickets on the Ticketing
                                                                24   System and is then directed from the Ticketing System to the website of the entity that
                                                                25   the tickets are ultimately purchased from, which includes StubHub.
                                                                26           10.    In 2011, Spotlight became a member of StubHub’s US Affiliate Program
                                                                27   (“Affiliate Program”).
                                                                28


                                                                                                             2
                                                                                              COMPLAINT; DEMAND FOR JURY TRIAL
                                                                 Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 5 of 42 Page ID #:5



                                                                 1         11.     Pursuant to the Affiliate Program’s terms and conditions, affiliates receive
                                                                 2   a commission on eligible sales that they direct to StubHub.
                                                                 3         12.     In order to pay commissions to the affiliates, StubHub set up an internal
                                                                 4   team to determine how to track affiliate sales data and to collect that transactional data
                                                                 5   (“Internal Team”).
                                                                 6         13.     When Spotlight became a StubHub affiliate, Spotlight caused StubHub
                                                                 7   tickets to become available to Concierges to purchase for card holders.
                                                                 8         14.     StubHub for years had unsuccessfully tried to make its tickets available to
                                                                 9   Concierges.    Because of this, Spotlight ensured that StubHub was aware of its
                                                                10   contractual arrangement with Amex, whereby all Concierges used the Ticketing System
                                                                11   in order to assist card holders in entering into transactions.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12         15.     In or around March 2016, Spotlight discovered that StubHub was not
                                                                13   paying Spotlight all of the commissions that were due to it under the Affiliate Program,
                                                                14   with a large portion of improperly denied transactions and unpaid commissions related
                                                                15   to Amex purchases.
                                                                16         16.     StubHub admitted to Spotlight that it was not the only affiliate being
                                                                17   affected by the Internal Team’s improper accouting and stated that the problem would
                                                                18   be fixed.
                                                                19         17.     Spotlight then engaged in an accounting which revealed the extensive
                                                                20   underreporting of transactions and underpayment of commissions.
                                                                21         18.     Caught red handed and with little ability to explain itself, StubHub
                                                                22   begrudgingly paid Spotlight a total of $518,673 to partially account for this
                                                                23   underpayment, and assured Spotlight that StubHub would remedy the situation on a
                                                                24   going forward basis.
                                                                25         19.     In or around November 2016, StubHub publicized to the affiliates that it
                                                                26   had contracted with Awin, a global affiliate network.
                                                                27
                                                                28


                                                                                                            3
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                 Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 6 of 42 Page ID #:6



                                                                 1         20.     StubHub purportedly did so for the purpose of correctly tracking
                                                                 2   transactions under the Affiliate Program and to resolve existing problems with the
                                                                 3   underpayment of commissions.
                                                                 4         21.     The Internal Team oversees and directs Awin.
                                                                 5         22.     However, in or about May 2017, Spotlight discovered that Awin was
                                                                 6   perpetuating the Internal Team’s misrepresentations to the members of the Affiliate
                                                                 7   Program.
                                                                 8         23.     Upon this realization, Spotlight informed StubHub of the problem, but was
                                                                 9   told to resolve the issue with Awin.
                                                                10         24.     Spotlight contacted Awin at StubHub’s direction, but Awin told Spotlight
                                                                11   to resolve the issue with StubHub.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12         25.     After learning that Spotlight discovered that Awin was perpetuating the
                                                                13   Internal Team’s misrepresentations, StubHub contacted Amex and directed Amex to
                                                                14   stop providing Spotlight with StubHub’s transaction tracking data, which had to that
                                                                15   time always been provided to Spotlight in order to assist in the vetting and reconciliation
                                                                16   of commission payments.
                                                                17         26.     Amex complied with StubHub’s request and Spotlight ceased receiving
                                                                18   this previously provided transaction tracking data as of February 20, 2019.
                                                                19         27.     As a result, StubHub affirmatively and knowingly engaged in conduct
                                                                20   intended to prevent Spotlight from being able to assess and evaluate how StubHub
                                                                21   accounted for and paid affiliate commissions.
                                                                22         28.     Nearly two years has passed since Spotlight informed StubHub that Awin
                                                                23   was perpetuating the Internal Team’s misrepresentations. However, StubHub has not
                                                                24   endeavored to change its practices or corrected commission payments. Instead, it has
                                                                25   undertaken measures to silence Spotlight by harming its business interests to discourage
                                                                26   Spotlight from seeking payment of the money it has earned through its work on behalf
                                                                27   of StubHub.
                                                                28


                                                                                                            4
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                 Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 7 of 42 Page ID #:7



                                                                 1            29.     In addition, since Spotlight notified StubHub that it was aware of
                                                                 2   StubHub’s continued and purposeful underreporting of transactions and commissions,
                                                                 3   StubHub has also interfered with Spotlight’s relationship with Amex, attempting to
                                                                 4   divert all Amex business away from Spotlight, despite Spotlight introducing StubHub
                                                                 5   as a vendor into Amex’s Ticket Inventory.
                                                                 6            30.     StubHub engaged in such conduct in order to prevent the discovery of its
                                                                 7   fraud on Spotlight and other affiliates, and it has caused extensive harm to Spotlight.
                                                                 8            31.     Throughout this time, StubHub (and its parent company, eBay, Inc.) have
                                                                 9   been fully aware of the underreporting and misrepresentations, and that Awin actually
                                                                10   perpetuated the issues attributable to StubHub’s Internal Team.
                                                                11            32.     To date, Spotlight has been improperly denied millions of dollars in
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   improperly withheld commissions.
                                                                13            33.     In addition, Spotlight has incurred millions of dollars in additional
                                                                14   damages caused by StubHub’s and Awin’s misrepresentations and other actions
                                                                15   intended to defraud and harm StubHub.
                                                                16            34.     Accordingly, Spotlight brings this action for damages and seeking to stop
                                                                17   StubHub and Awin’s fraudulent enterprise to improperly retain affiliate commissions
                                                                18   and capture market share for StubHub.
                                                                19      II.         THE PARTIES
                                                                20            35.     Plaintiff Spotlight is a Delaware corporation with its principal place of
                                                                21   business at 256635 West Agoura Road, Calabasas, California 91302.
                                                                22            36.     Amex’s Ticketing System is able to sell StubHub tickets to its card holders
                                                                23   because        Spotlight is a member of StubHub’s US Affiliate Program (“Affiliate
                                                                24   Program”), discussed below.
                                                                25            37.     As a member of StubHub’s Affiliate Program, Spotlight directs and drives
                                                                26   its clients, including Amex, that contract with Spotlight for use of its online ticket
                                                                27   management platform, to StubHub to purchase tickets.
                                                                28


                                                                                                               5
                                                                                                COMPLAINT; DEMAND FOR JURY TRIAL
                                                                 Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 8 of 42 Page ID #:8



                                                                 1         38.     Tickets sales made on StubHub’s website as a result of traffic from its
                                                                 2   Affiliate Program are currently tracked by Awin.
                                                                 3         39.     Awin is a corporation organized and existing under the laws of Delaware.
                                                                 4   Its principal place of business is 8 Market Place, Baltimore, Maryland, 21202.
                                                                 5         40.     StubHub is a corporation organized and existing under the laws of
                                                                 6   Delaware. Its principal place of business is 199 Fremont Street, San Francisco,
                                                                 7   California 94105. StubHub is a wholly-owned subsidiary of eBay, Inc. (“eBay”), and
                                                                 8   is presently the subject of a potential transaction in which eBay would sell StubHub for
                                                                 9   approximately $4.05 billion to Viagogo.
                                                                10         41.     StubHub is partnered, and does substantial business, with the Staples
                                                                11   Center, LA Live, Los Angeles Dodgers, USC Trojans, and other entities requiring
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   ticketing services in the Central District of California.
                                                                13         42.     Amex, through TicketManger’s Ticketing System and Awin’s tracking of
                                                                14   all sales made as part of the Affiliate Program, can purchase StubHub’s partners’ tickets
                                                                15   on behalf of Amex card holders via the Ticketing System.
                                                                16      III.     JURISDICTION AND VENUE
                                                                17         43.     This Court has subject matter jurisdiction over these claims pursuant to 18
                                                                18   U.S.C. § 1964(c) and 28 U.S.C. §§ 1331 and 1367.
                                                                19         44.     The Court has personal jurisdiction over StubHub because StubHub’s
                                                                20   principle place of business is in California and does substantial business in California,
                                                                21   including selling and marketing tickets to residents of California.
                                                                22         45.     The Court has personal jurisdiction over Awin because Awin does
                                                                23   substantial business in California, including managing working with StubHub and other
                                                                24   California businesses, and managing StubHub’s Affiliate Program, which benefits from
                                                                25   StubHub’s California partnerships and StubHub’s substantial business within
                                                                26   California.
                                                                27         46.     Venue is proper in this District under 28 U.S.C. § 1391 because both
                                                                28   StubHub and Awin are engaged in interstate commerce, their activities, including those

                                                                                                            6
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                 Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 9 of 42 Page ID #:9



                                                                 1   that form the basis of this Complaint, substantially impact interstate commerce, and a
                                                                 2   substantial part of the events giving rise to the claims raised in this lawsuit occurred in
                                                                 3   this District.
                                                                 4          IV.       FACTUAL ALLEGATIONS
                                                                 5          A.        StubHub’s Business and US Affiliate Program
                                                                 6          47.       StubHub is a fully owned subsidiary of eBay, Inc., which states that it
                                                                 7   follows “strong ethical values . . . as a business.”
                                                                 8          48.       To that effect, eBay published a Code of Business Conduct & Ethics that
                                                                 9   encompasses all business “dealings with eBay business partners.”
                                                                10          49.       Specifically, the Code of Business Conduct & Ethics commands that all
                                                                11   business partner dealings “must be open and honest . . . , [and] must never mislead or
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   deceive anyone.”
                                                                13          50.       Also prohibited is “any other form of unfair business practice.”
                                                                14          51.       StubHub operates one of the world’s largest online ticket marketplaces
                                                                15   (www.stubhub.com), with tickets available for “over 10 million” live events, including
                                                                16   sports, music and theater.
                                                                17          52.       StubHub represents on its website that it “enable[s] experience-seekers to
                                                                18   buy and sell tickets whenever and wherever they are through [StubHub’s] desktop and
                                                                19   mobile experiences.”
                                                                20          53.       StubHub has numerous dealings with business partners through its
                                                                21   Affiliate Program.
                                                                22          54.       StubHub entices business to become partners in the Affiliate Program (i.e.,
                                                                23   become an affiliate) by stating, inter alia, “Why Join Us? . . . StubHub is fully owned
                                                                24   by eBay[;] A cookie length of 30 days[;] Affiliate Friendly.”
                                                                25          55.       To become StubHub’s business partner through the Affiliate Program,
                                                                26   online vendors submit an application to StubHub.
                                                                27          56.       Upon StubHub’s review and acceptance of the application, online vendors
                                                                28   become affiliated business partners of StubHub – a fully owned subsidiary of eBay with

                                                                                                               7
                                                                                                COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 10 of 42 Page ID #:10



                                                                 1   a publicly expressed commitment to strong ethical values and explicit directive to be
                                                                 2   “open and honest” and to “never mislead or deceive anyone” in business partner
                                                                 3   dealings.
                                                                 4         57.    The Affiliate Program operates to drive consumer traffic to StubHub’s
                                                                 5   online marketplace.
                                                                 6         58.    For this to happen, affiliates direct consumers to StubHub to encourage
                                                                 7   ticket purchases and, in return, members of the Affiliate Program receive a commission
                                                                 8   on StubHub purchases made as a result of traffic such Affiliate Program members have
                                                                 9   driven to StubHub.
                                                                10         59.    Essentially, vendors that are members of the Affiliate Program promote
                                                                11   StubHub, and in return, they are able to offer StubHub’s various features, assurances
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   and inventory of tickets to their customers.
                                                                13         60.    StubHub’s Internal Team was responsible for and dedicated to overseeing
                                                                14   all aspects of transactions made on StubHub per the Affiliate Program.
                                                                15         61.    The Internal Team created the accounting methods used to track affiliate
                                                                16   sales in order to calculate affiliate commissions.
                                                                17         62.    Prior to April 2017, the Internal Team was also directly responsible for
                                                                18   collecting the tracked sales resulting from approved affiliates directing consumers to
                                                                19   StubHub.
                                                                20         63.    In or before March 2016, StubHub became aware that the Internal Team
                                                                21   was not providing accurate accountings of affiliate sales.
                                                                22         64.    In other words, the Internal Team was not properly accounting for the
                                                                23   number of transactions occurring through the Affiliate Program.
                                                                24         65.    The Internal Team, accordingly, was issuing the incorrect amount of
                                                                25   commissions owed and Affiliate Program members were being undercompensated.
                                                                26         66.    As is explained more fully below, StubHub represented that it would
                                                                27   resolve these issues, including by making additional payments to Spotlight to account
                                                                28   for past underpayments, and resolving the issues going forward.

                                                                                                           8
                                                                                            COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 11 of 42 Page ID #:11



                                                                 1           67.   To resolve the Internal Team’s improper accounting, StubHub contracted
                                                                 2   with Awin, a global affiliate marketing company, to manage the Affiliate Program and
                                                                 3   supposedly ensure that Affiliate Program transactions were correctly tracked and that
                                                                 4   commissions were properly and fully paid to Affiliate Program members.
                                                                 5           68.   The Internal Team oversees and/or directs Awin relative to Awin’s work
                                                                 6   in managing the Affiliate Program.
                                                                 7           69.   Awin claims that in order to track commissions, Awin provides affiliates
                                                                 8   participating in the Affiliate Program with a unique URL link that allegedly allows
                                                                 9   Awin to track a purchase originating from that affiliate.
                                                                10           70.   When the affiliate’s platform is used to purchase a ticket, the tracking
                                                                11   system is triggered by a push of the button, which results in the purchaser being taken
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   to StubHub’s website to complete a purchase.
                                                                13           71.   Awin claims that it is then able to track that the purchase made on StubHub
                                                                14   was originated from an affiliate so that the affiliate receives a commission.
                                                                15           72.   In May 2017, Spotlight informed StubHub that the use of Awin had not
                                                                16   remedied the previously known and acknowledged unreliable tracking data that resulted
                                                                17   in unpaid, but owed, commissions to members of the Affiliate Program.
                                                                18           73.   In other words, participation in StubHub’s Affiliate Program was still
                                                                19   resulting in the same or similar extensive underpayments to those made when the
                                                                20   Internal Team was privately tracking affiliate commissions prior to the supposed
                                                                21   remedy of using Awin for tracking purposes.
                                                                22           74.   Despite this notification from Spotlight, the Affiliate Program continued
                                                                23   without StubHub taking any actual remedial action to correct the tracking affiliate sales
                                                                24   data.
                                                                25           75.   Instead, as noted above, StubHub directed Amex to cease providing
                                                                26   transaction-level reporting to Spotlight in order to make it impossible Spotlight to
                                                                27   reconcile its records against Affiliate Program transactions completed via StubHub.
                                                                28


                                                                                                            9
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 12 of 42 Page ID #:12



                                                                 1         76.       StubHub was aware throughout this time that Awin was perpetuating
                                                                 2   StubHub’s earlier failure to accurately track transactions, underreporting of Affiliate
                                                                 3   Program transactions and underpayment of commissions to Affiliate Program
                                                                 4   participants.
                                                                 5         B.        Spotlight’s Business
                                                                 6         77.       Spotlight was founded in 2007 as a software startup to connect
                                                                 7   corporations and their customers with ticket and event management solutions.
                                                                 8         78.       Since then, Spotlight has grown to managing and automating over 30
                                                                 9   million invitations, registrations and tickets annually.
                                                                10         79.       Spotlight serves its clients by managing ticket inventories and events,
                                                                11   providing the systems for ticket delivery and fulfillment as well as the technology for
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   mobile entry into events.
                                                                13         80.       Spotlight also partners directly with professional and college sport teams,
                                                                14   venues, and well-known third-party ticketing and event management applications to
                                                                15   give Spotlight’s customers and partners both a platform and the resources necessary to
                                                                16   manage, analyze and resell tickets.
                                                                17         81.       In addition to managing ticket inventories for companies, venues and
                                                                18   teams, Spotlight creates and manages loyalty programs that enable Spotlight’s users to
                                                                19   reward their own clients, prospects and employees with live events.
                                                                20         82.       Spotlight also manages analytical technology that provides its users with
                                                                21   data reporting on factors such as who used the tickets and why, which allows Spotlight
                                                                22   customers to reduce waste and drive greater and new return on investment (“ROI”).
                                                                23         83.       Spotlight has been partnered with StubHub since 2010, initially through a
                                                                24   revenue share/business development deal and later, through its participation as a
                                                                25   member of the Affiliate Program, in which it drove tens of millions of dollars in new
                                                                26   business to StubHub.
                                                                27         84.       In 2011, Spotlight joined the Affiliate Program relying on StubHub’s
                                                                28   extensive representations about the quality of its business practices.

                                                                                                              10
                                                                                               COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 13 of 42 Page ID #:13



                                                                 1         85.    For example, Spotlight relied upon StubHub’s representations about the
                                                                 2   Affiliate Program, including StubHub statements such as: “Why Join Us? . . . StubHub
                                                                 3   is fully owned by eBay[;] A cookie length of 30 days[;] Affiliate Friendly.”
                                                                 4         86.    By joining the Affiliate Program, Spotlight enabled Concierges, through
                                                                 5   the Ticketing System, to make StubHub purchases.
                                                                 6         87.    StubHub had unsuccessfully tried to provide Amex and the Concierges
                                                                 7   with the ability to make StubHub purchases prior to Spotlight’s involvement.
                                                                 8         88.    Spotlight made sure that StubHub was aware of and knew the
                                                                 9   Spotlight/Amex contractual terms and obligations, set forth below.
                                                                10         89.    Through its relationship with StubHub, both as part of the revenue share
                                                                11   deal and then as a member of the Affiliate Program, Spotlight has converted
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   approximately $20 million in annual sales to StubHub.
                                                                13         90.    From the time that Spotlight brought Amex’s business to StubHub to the
                                                                14   present, StubHub has received approximately $82 million in sales by virtue of
                                                                15   Spotlight’s involvement in the Affiliate Program.
                                                                16         91.    This revenue had previously gone to, and would have continued to go to,
                                                                17   StubHub’s competitors.
                                                                18                1.     Spotlight’s Partnership with American Express (“Amex”)
                                                                19         92.    Through its concierge program, Amex provides its card holders with
                                                                20   benefits that include assistance with obtaining access to tickets and/or packages for
                                                                21   various events and experiences (“Amex Ticket Inventory”).
                                                                22         93.    The tickets and/or packages making up the Amex Ticket Inventory are
                                                                23   either owned and sold directly by Amex to its card holders (“direct”), cosigned by Amex
                                                                24   to card holders (“cosign”), or purchased through the secondary market (“secondary”).
                                                                25   The secondary market allows Amex card holders to obtain tickets and/or packages
                                                                26   offered by third parties.
                                                                27
                                                                28


                                                                                                            11
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 14 of 42 Page ID #:14



                                                                 1         94.     Amex card holders purchase Amex Ticket Inventory by calling the Amex
                                                                 2   Concierge Call Center and a Concierge or third party designated by Amex assists the
                                                                 3   card holder in purchasing tickets and/or packages to a desired event.
                                                                 4         95.     These calls are recorded.
                                                                 5         96.     Spotlight has served as a fulfillment agency for Amex and, since 2014,
                                                                 6   contracted with Amex to provide and manage the Ticketing System (“Ticketing System
                                                                 7   Contract”).
                                                                 8         97.     The Ticketing System is the exclusive ticketing platform used by
                                                                 9   Concierges to fill requests from Amex card members for tickets to events and
                                                                10   experience packages.
                                                                11         98.     In addition to a direct fee paid by Amex to Spotlight for the creation,
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   license, and management of the Ticketing System, Spotlight is entitled to receive
                                                                13   commissions from all sales made through Amex Concierges using the Ticketing
                                                                14   System.
                                                                15         99.     The commissions owed to Spotlight include commissions on tickets that
                                                                16   are ultimately purchased following the direction of card holders through the Ticketing
                                                                17   System to StubHub’s platform.
                                                                18         100. Spotlight made sure that StubHub was aware of its rights regarding
                                                                19   fulfillment and commissions.
                                                                20         101. When Spotlight became a StubHub affiliate in 2011, Spotlight processed
                                                                21   Concierge ticket purchase requests through its inventory of StubHub tickets, directing
                                                                22   the traffic to StubHub’s platform.
                                                                23         102. Subject to a small number of exclusions (such as Major League Baseball
                                                                24   tickets sold below a certain dollar value), when a transaction occurred, Spotlight was to
                                                                25   receive a commission.
                                                                26         103. Prior to Spotlight providing the avenue for StubHub to participate in a
                                                                27   secondary market ticket seller in the Amex Ticket Inventory, StubHub had pursued
                                                                28   Amex as a customer but was unsuccessful in securing a relationship with Amex for the

                                                                                                            12
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 15 of 42 Page ID #:15



                                                                 1   purpose of adding StubHub tickets to Amex’s Ticket Inventory and enabling
                                                                 2   Concierges to purchase StubHub tickets for card holders.
                                                                 3          104. At all times relevant to this case, StubHub has been aware of Amex’s
                                                                 4   contractual obligation to ensure that Spotlight receives the commission money that it is
                                                                 5   due.
                                                                 6          105. Spotlight collects and maintains data from the Ticketing System to ensure
                                                                 7   that all transactions – including ones that do not result in the ultimate purchase of tickets
                                                                 8   – initiated in the Ticketing System are properly tracked.
                                                                 9          106. Amex data tracking. Per Amex policy, when a card holder calls a
                                                                10   Concierge to inquire about ticket sales, the call is recorded.
                                                                11          107. The Concierge then (i) logs into the Ticketing System, (ii) selects the event
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   that the card holder wants to buy a ticket to, (iii) views all of the inventory available
                                                                13   from various vendors for the particular event, which is displayed in the Ticketing
                                                                14   System, and (iv) assists the card holder with selecting a desired set of tickets.
                                                                15          108. Once the card holder has selected the tickets for purchase, the Concierge
                                                                16   records the card holder information for tracking and reporting purposes.
                                                                17          109. This information includes card holder name, card holder email address,
                                                                18   caller name and a caller code.
                                                                19          110. After the information is processed and stored for audit, the Concierge is
                                                                20   directed to a “Buy Ticket” link embedded with the applicable tracking data.
                                                                21          111. For StubHub tickets in particular, the Concierge is then directed outside of
                                                                22   the Ticketing System to StubHub’s website.
                                                                23          112. The Concierge completes the purchase on StubHub using an email address
                                                                24   tied to the Concierge.
                                                                25          113. If a card member decides not to complete the purchase after information is
                                                                26   stored for audit, then the order is cancelled in the Ticketing System, as required by
                                                                27   Amex policy and procedure, resulting in a closed feedback loop.
                                                                28


                                                                                                             13
                                                                                              COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 16 of 42 Page ID #:16



                                                                 1         114. Until April 2017, Amex provided Spotlight with this closed feedback loop
                                                                 2   information.
                                                                 3         115. Amex would also provide Spotlight with a monthly data report containing
                                                                 4   StubHub’s commission account files that StubHub electronically transmitted to Amex.
                                                                 5   Likewise, at StubHub’s insistence, Amex stopped providing these reports on February
                                                                 6   20, 2019.
                                                                 7         116. Spotlight has logs for each Ticketing System transaction that contains
                                                                 8   detailed click-through data, consisting of: (i) a Spotlight transaction ID, (ii) event date
                                                                 9   and time, (iii) event name, (iv) event venue, city and state, (v) number of tickets and
                                                                10   ticket price, (vi) section and row of tickets selected, (vii) Concierge information, and
                                                                11   (viii) purchaser information.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12         117. Because of all the information retained by StubHub and collected by
                                                                13   Spotlight, Spotlight has the capability to review StubHub’s internally collected data at
                                                                14   an individual transaction level and reconcile data with commissions paid to ensure that
                                                                15   Spotlight was receiving commissions that it was owed for driving traffic to the StubHub
                                                                16   platform.
                                                                17         118. Through Spotlight’s own reconciliation process in 2016, the results of
                                                                18   which it shared with StubHub, Spotlight learned and informed StubHub that it had
                                                                19   learned that StubHub was not accounting affiliate sales correctly and, as a result was
                                                                20   grossly underpaying commissions owed to Spotlight.
                                                                21         C.       StubHub’s Failure to Properly Track Transactions and Pay
                                                                22
                                                                                    Commissions Owed Under the Affiliate Program

                                                                23         119. In or around March 2016, Spotlight discovered that StubHub was not
                                                                24   properly tracking all of the sales originating from the Ticketing System.
                                                                25         120. This is indisputable given StubHub’s paying over $500,000 to Spotlight as
                                                                26   a result of Spotlight’s reconciliation process.
                                                                27         121. Spotlight discovered this by comparing its own data with StubHub’s
                                                                28   transaction-level data that StubHub collected and electronically transmitted to Amex.

                                                                                                            14
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 17 of 42 Page ID #:17



                                                                 1         122. StubHub never initiated any inquiries about the underreporting of
                                                                 2   transactions or the underpayment of commissions to Spotlight.
                                                                 3         123. As a result of StubHub’s decision to improperly track ticket sales in
                                                                 4   connection with the operations of its Affiliate Program, Spotlight has been significantly
                                                                 5   underpaid commissions that it is owed.
                                                                 6         124. In order for Spotlight to receive the commissions that it is owed, Spotlight
                                                                 7   presented StubHub with the data that it compiled and the deviations in StubHub’s
                                                                 8   determination of commission payments pursuant to the terms of the Affiliate Program.
                                                                 9         125. StubHub’s improper conduct included a failure to properly attribute
                                                                10   transactions relating to card members directed to StubHub by Spotlight.
                                                                11         126. StubHub’s improper conduct also included “declining” transactions from
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   being commissionable transactions without reason, incorrectly reporting the transaction
                                                                13   as cancelled, and simply failing to track transactions altogether in Awin that resulted in
                                                                14   a purchase on StubHub.
                                                                15         127. StubHub knows that its methods of collecting and tracking data are
                                                                16   inaccurate.
                                                                17         128. Despite this actual knowledge, StubHub does not affirmatively inform
                                                                18   affiliates of the Affiliate Program of these underreporting and underpayment issues.
                                                                19         129. StubHub is also aware that Spotlight is not the only affiliate business that
                                                                20   was being impacted by StubHub’s failure to properly track commission-related data
                                                                21   relating to the Affiliate Program.
                                                                22         130. In early 2017, at Spotlight’s behest, StubHub engaged in a transaction
                                                                23   review process with Spotlight.
                                                                24         131. Upon information being shared among Spotlight and StubHub, StubHub
                                                                25   paid Spotlight an additional $518,673.00 for unrecorded or untracked sales that
                                                                26   occurred over just a thriteen month period, from January 2016 through March 2017
                                                                27   (“Reconciliation Payment”).
                                                                28


                                                                                                            15
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 18 of 42 Page ID #:18



                                                                 1           132. The Reconciliation Payment did not compensate Spotlight for all of the
                                                                 2   improperly tracked or unrecorded sales, and was only a portion of the amount owed to
                                                                 3   Spotlight for business that it directed to StubHub from January 2016 through March
                                                                 4   2017.
                                                                 5           133. At no time did StubHub or Spotlight execute a “settlement” or “release” of
                                                                 6   the legal claims being pursued in the instant Complaint in exchange for making the
                                                                 7   Reconciliation Payment.
                                                                 8           134. In or around May 2017, Spotlight again raised concerns with StubHub that
                                                                 9   this tracking issue may not have been resolved.
                                                                10           135. No action was taken by StubHub at that time, or thereafter, to resolve the
                                                                11   ongoing issue.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12           D.    StubHub Continues To Operate in the Same Manner Despite
                                                                13
                                                                                   Admitting Its Failure to Properly Track Commissionable
                                                                                   Transactions, Knowingly Depriving Spotlight and Other Affiliates of
                                                                14                 Commissions Owed under the Affiliate Program
                                                                15
                                                                             136. In or around May 2018, Spotlight discovered that StubHub had the same
                                                                16
                                                                     problems with commission tracking that the engagement of Awin was supposedly
                                                                17
                                                                     intended to correct.
                                                                18
                                                                             137. Spotlight analyzed the tracking data that it collected as well as the data
                                                                19
                                                                     provided to it by Amex tracking Concierge transactions from the Ticketing System,
                                                                20
                                                                     along with transaction data that StubHub collected and electronically transmitted to
                                                                21
                                                                     Amex on a monthly basis.
                                                                22
                                                                             138. Spotlight provided StubHub with the same supporting tracking data as it
                                                                23
                                                                     had previously during the process that led to the Reconciliation Payment, but this time,
                                                                24
                                                                     StubHub refused to reconcile.
                                                                25
                                                                             139. Just as before, the use of improper accouting included the failure to
                                                                26
                                                                     properly attribute transactions completed in StubHub to Spotlight, “declining” the
                                                                27
                                                                     transactions as commissionable transactions without reason, incorrectly reporting the
                                                                28


                                                                                                            16
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 19 of 42 Page ID #:19



                                                                 1   transactions as cancelled, and/or simply failing to track transactions altogether in the
                                                                 2   Awin system that had actually resulted in a purchase on the StubHub platform.
                                                                 3         140. Likewise, upon information and belief, StubHub was aware that the
                                                                 4   continuing data tracking issues were impacting other businesses.
                                                                 5         141. On or about November 1, 2018, Spotlight again informed StubHub of the
                                                                 6   tracking and commission payment issues.
                                                                 7         142. StubHub did not endeavor to remedy its overt and known failure to track
                                                                 8   commissions properly and, instead, StubHub was evasive and instructed Spotlight to
                                                                 9   address the issue with Awin.
                                                                10         143. Specifically, StubHub’s representative responsible for the Affiliate
                                                                11   Program and with whom Spotlight communicated with about its ongoing commission
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   issues, promised that “Awin is a great system and advocate for all publishers as they
                                                                13   help make sure you get paid accurately and on time. That is why [StubHub] use[s] their
                                                                14   system as a third party for verification.”
                                                                15         144. As instructed, Spotlight contacted Awin in an attempted to resolve the
                                                                16   transaction tracking issues with Awin that had been going on for years. In response,
                                                                17   Awin directed Spotlight to communicate with StubHub to resolve commission-related
                                                                18   problems.
                                                                19         145. On or about July 2018, Spotlight escalated this ongoing issue to StubHub’s
                                                                20   executive leadership team.
                                                                21         146. Throughout the course of two years, Spotlight continued to operate under
                                                                22   the terms of the Affiliate Program in good faith and enabled its clients, including Amex,
                                                                23   to facilitate the purchase of tickets on StubHub.
                                                                24         147.    StubHub, despite being expressly aware of the ongoing failures of its
                                                                25   tracking data necessary to accurately effectuate payment of commission under its
                                                                26   Affiliate Program, continued to operate in the same manner, without resolving any of
                                                                27   the known issues that Spotlight notified StubHub about on multiple occasions.
                                                                28         148. Moreover, Awin perpetuated the tracking failures harming Spotlight.

                                                                                                            17
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 20 of 42 Page ID #:20



                                                                 1         149. Nevertheless, StubHub has taken the position that Spotlight is not entitled
                                                                 2   to a payment for commissions owed while also acknowledging the depth of
                                                                 3   misrepresentations in data tracking.
                                                                 4         150. In addition, StubHub has taken such a position despite its knowledge, upon
                                                                 5   information and belief, that Spotlight is not the only entity impacted by Awin’s and
                                                                 6   StubHub’s misconduct and misrepresentations.
                                                                 7         151. As a direct result of Spotlight questioning StubHub’s data tracking and
                                                                 8   payment of commissions pursuant to the terms of its Affiliate Program, StubHub
                                                                 9   egregiously attempted to, and successfully did, stop Spotlight from receiving data from
                                                                10   Amex as to transactions completed on StubHub’s website that should also have been
                                                                11   tracked by Awin.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12         E.     StubHub’s Scheme to Eliminate Spotlight from its Arrangement with
                                                                13                Amex
                                                                14         152. After Spotlight notified StubHub that Awin was continuing the
                                                                15   underreporting that StubHub promised would be resolved, StubHub convinced Amex
                                                                16   to change its business practices with respect to Spotlight.
                                                                17         153. In or around February 2019, StubHub instructed Amex that it must stop
                                                                18   sending Spotlight tracking data that had historically been shared with Spotlight.
                                                                19         154. This included Amex’s internal data and the data that StubHub sent to
                                                                20   Amex on a monthly basis.
                                                                21         155. As a result of StubHub’s directive to Amex to stop providing tracking data
                                                                22   to Spotlight, Spotlight was prevented from being able to reconcile its data with
                                                                23   StubHub’s and verify that it was receiving all of its earned commissions.
                                                                24         156. In other words, StubHub took affirmative action to prevent Spotlight from
                                                                25   discovering any further misconduct or misrepresentations by StubHub and Awin.
                                                                26         157. Because Spotlight no longer received tracking data from Amex or
                                                                27   StubHub, Spotlight relied upon data that it was able to collect from its own platform
                                                                28


                                                                                                           18
                                                                                            COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 21 of 42 Page ID #:21



                                                                 1   and the Ticketing System in order to further analyze the ongoing fraud perpetuated
                                                                 2   against it.
                                                                 3          158. Only by comparing this data against commissions paid, Spotlight
                                                                 4   discovered that its historical conversion rate of “clicks to sales” had quickly and
                                                                 5   drastically diminished.
                                                                 6          159. Not coincidentally, Spotlight’s historical conversion rate plummeted after
                                                                 7   StubHub contacted Amex.
                                                                 8          160. Similarly, the information available through the Awin system was
                                                                 9   inaccurate, and entirely missing transactions that StubHub acknowledged were
                                                                10   commissionable and had paid upon.
                                                                11          161. On or around September 10, 2019, Spotlight was in the process of
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   renegotiating the terms of its contractual relationship with Amex.
                                                                13          162. When it had almost completed that process, which remains unresolved,
                                                                14   Spotlight learned that StubHub informed Amex that StubHub claimed it was no longer
                                                                15   able to work with Spotlight, leaving Amex the option to either end its long-time
                                                                16   relationship with Spotlight or no longer have access to StubHub’s inventory of tickets
                                                                17   to fulfill its secondary market card member requests.
                                                                18                                FIRST CAUSE OF ACTION
                                                                19                                    (Common Law Fraud)
                                                                20          163. All of the above allegations are hereby incorporated as if fully set forth
                                                                21   herein.
                                                                22          164. StubHub defrauded Spotlight when it issued commission checks based on
                                                                23   the Internal Team’s improper accouting methods.
                                                                24          165. StubHub promised to pay affiliates certain commissions on sales directed
                                                                25   to it by affiliates.
                                                                26          166. To assure affiliates that their sales were being accounted for correctly,
                                                                27   StubHub provided affiliates with a link that purportedly tracked all affiliate sales.
                                                                28


                                                                                                              19
                                                                                               COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 22 of 42 Page ID #:22



                                                                 1         167. After providing that link, the Internal Team would implement its
                                                                 2   accounting methods to “decline” transactions from being commissionable transactions
                                                                 3   without reason, incorrectly report transactions as cancelled, willfully fail to attribute
                                                                 4   affiliate sales, and fail to track or otherwise lose transactions altogether.
                                                                 5         168. StubHub defrauded Spotlight when it stated that it would properly track,
                                                                 6   and later rectify the supposed problems with, the manner in which it tracked and
                                                                 7   collected Affiliate Program sales data to award commissions.
                                                                 8         169. Thereafter, StubHub and Awin defrauded Spotlight every time they issued
                                                                 9   tracking data based on improper accouting methods that it knew or reasonably should
                                                                10   have known were not corrected and payed commissions pursuant to those reports.
                                                                11         170. Additionally, after Spotlight discovered the continued unreliability of the
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   tracking data and brought it to StubHub’s attention, StubHub defrauded Spotlight by
                                                                13   repeatedly telling Spotlight that its data was correct, continuing business as usual, and
                                                                14   not awarding Spotlight the proper amount of commissions.
                                                                15         171. Moreover, StubHub, with Awin, misdirected Spotlight, telling Spotlight to
                                                                16   talk to the other to resolve these issues.
                                                                17         172. StubHub was aware that Awin was perpetuating the improper accouting
                                                                18   methods developed by the Internal Team.
                                                                19         173. Throughout this time, StubHub benefitted greatly from the benefits
                                                                20   provided to it by Spotlight directing traffic resulting in transactions to StubHub through
                                                                21   its platform.
                                                                22         174. StubHub knew that its representations to affiliates that affiliate sales
                                                                23   tracking data would be resolved were false because after Spotlight notified StubHub
                                                                24   that the imporper accounting had continued, StubHub directly reached out to Amex to
                                                                25   convince Amex to stop providing Spotlight with the monthly reports that StubHub sent
                                                                26   Amex.
                                                                27
                                                                28


                                                                                                            20
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 23 of 42 Page ID #:23



                                                                 1           175. Not only did Amex stop sending StubHub’s reports to Spotlight, but Amex
                                                                 2   stopped sending Spotlight any of the data that Amex collected. This is exactly what
                                                                 3   StubHub wanted when it contacted Amex.
                                                                 4           176. StubHub intended to defraud Spotlight because it had unsuccessfully tried
                                                                 5   to obtain Amex as a client for years.
                                                                 6           177. Now that it had a line into Amex’s business, it wanted to cut Spotlight out
                                                                 7   of the picture.
                                                                 8           178. In addition to convincing Amex to stop sending StubHub’s reports to
                                                                 9   Spotlight, after StubHub learned that Spotlight knew that Awin was perpetuating the
                                                                10   tracking errors, StubHub interjected itself into Spotlight’s contract renegotations with
                                                                11   Amex to ensure, in part, that Spotlight could never reobtain StubHub tracking reports.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   StubHub told Amex that it was no longer able to work with Spotlight, so Amex could
                                                                13   either keep its relationship with Spotlight or Amex could retain access to StubHub’s
                                                                14   inventory of tickets.     To present, StubHub’s plan was successful because the
                                                                15   renegotiatins remain unresolved.
                                                                16           179. StubHub knew its representation that the improper accouting would be
                                                                17   fixed was false and intended to defraud Spotlight because StubHub was aware that Awin
                                                                18   was merely perpetuating the improper accouting techniques used by its own Internal
                                                                19   Team.
                                                                20           180. Spotlight relied on StubHub’s statement that the improper methods of
                                                                21   tracking affiliate sales would be resolved and remained a member of the Affiliate
                                                                22   Program.
                                                                23           181. That reliance was justified because StubHub promised that a third party
                                                                24   would be brought in to correct its internal shortcomings.
                                                                25           182. Additionally, Spotlight was justified in its reliance because StubHub, inter
                                                                26   alia, represented that it is a wholly owned subsidiary of eBay and eBay requires that all
                                                                27   business partner dealings “be open and honest . . . , [which] must never mislead or
                                                                28   deceive anyone.”

                                                                                                            21
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 24 of 42 Page ID #:24



                                                                 1          183. Spotlight suffered damages to be fully determined at trial, which include,
                                                                 2   but not limited to, denial of commissions and expenses incurred in discovering
                                                                 3   StubHub’s fraud.
                                                                 4                              SECOND CAUSE OF ACTION
                                                                 5                                    (Tortious Interference)
                                                                 6          184. Spotlight incorporates all other paragraphs as if fully set forth herein.
                                                                 7          185. Due to StubHub’s interference with Spotlight’s contract with Amex,
                                                                 8   Spotlight has not received the full value of its contract with Amex.
                                                                 9          186. On March 19, 2014, Spotlight and Amex entered into the Ticketing System
                                                                10   Contract for the Amex Concierge Call Center to use Spotlight’s Ticketing System for
                                                                11   all transactions.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12          187. As a result, Spotlight created and operated the Ticketing System to service
                                                                13   Amex’s needs.
                                                                14          188. In addition to a direct fee paid by Amex to Spotlight for the creation,
                                                                15   license, and management of the Ticketing System, Spotlight is entitled to receive the
                                                                16   affiliate commissions from sales made through Amex Concierges using the Ticketing
                                                                17   System.
                                                                18          189. The commissions owed to Spotlight include commissions on tickets that
                                                                19   are ultimately purchased through the Ticketing System on StubHub.
                                                                20          190. When Amex became Spotlight’s client, Spotlight made sure StubHub was
                                                                21   aware of it contract with Amex for the purpose of collaborating with StubHub to benefit
                                                                22   all parties.
                                                                23          191. Spotlight made StubHub aware of the terms of its relationship with Amex
                                                                24   because StubHub had unsuccessfully pursued Amex as a client for years but Spotlight
                                                                25   believed that Amex could benefit from Spotlight’s inclusion of StubHub.
                                                                26          192. Once Spotlight was an affiliate, StubHub withheld commissions owed to
                                                                27   Spotlight for Amex sales claiming that these sales were not directed to StubHub by
                                                                28   Spotlight.

                                                                                                            22
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 25 of 42 Page ID #:25



                                                                 1          193. StubHub engaged in a fraudulent scheme to justify why it did not owe
                                                                 2   Spotlight the claimed commissions.
                                                                 3          194. However, to ensure the scheme continued, StubHub told Spotlight it would
                                                                 4   resolve the improper accouting methods by contracting with Awin.
                                                                 5          195. After Awin began tracking affiliate sales data for the Affiliate Program
                                                                 6   under the supervision of the Internal Team, Spotlight discovered the improper
                                                                 7   accounting methods were being perpetuated and notified StubHub.
                                                                 8          196. StubHub told Spotlight to resolve this issue with Awin.
                                                                 9          197. Awin told Spotlight to resolve this issue with StubHub.
                                                                10          198. StubHub also contacted Amex to convince Amex to stop providing
                                                                11   Spotlight with sales data that Amex collected or that StubHub provided to Amex.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12          199. At StubHub’s request or direction, Amex agreed.
                                                                13          200. Because Spotlight no longer received sales data from Amex, it could not
                                                                14   verify that it was being paid the correct amount in commissions.
                                                                15          201. However, Spotlight was clearly not being paid correctly based upon
                                                                16   historical data it possessed.
                                                                17          202. Likewise, Spotlight suspected that it was not being paid correctly, and that
                                                                18   StubHub was interfering with its Amex business, because of the click-through data that
                                                                19   it collected.
                                                                20          203. By comparing the data that it received with the data that it collected,
                                                                21   Spotlight discovered that its historical conversion rate had plummeted.
                                                                22          204. When Spotlight discovered that Awin perpetuated StubHub’s tracking
                                                                23   errors, Spotlight also noticed that its historical conversion rate plummeted in or around
                                                                24   the time that Awin began its Affiliate Program work.
                                                                25          205. StubHub’s persistent and improper contact with Amex, and its other
                                                                26   interference, also has adversely impacted Spotlight’s contract renegotations with Amex.
                                                                27          206. Additionally, because of when StubHub contacted Amex, its intention was
                                                                28   to disrupt an economic relationship that would likely benefit Spotlight.

                                                                                                            23
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 26 of 42 Page ID #:26



                                                                 1         207. As a result of StubHub’s interference with Spotlight’s contract with Amex,
                                                                 2   Spotlight has suffered ascertainable damages to be determined at trial.
                                                                 3                                THIRD CAUSE OF ACTION
                                                                 4                               (Cal. Bus. & Prof. Code § 17200)
                                                                 5         208. Spotlight incorporates all other paragraphs as if fully set forth herein.
                                                                 6         209. StubHub’s actions described above, constitute unlawful, unfair, or
                                                                 7   fraudulent acts or practices in the conduct of a business, in violation of California’s
                                                                 8   Business and Professions Code Section 17200 et seq., including actions that are
                                                                 9   forbidden by other laws.
                                                                10         210. StubHub’s practices are fraudulent.
                                                                11         211. In November 2016, StubHub misrepresented to its affiliates, including
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   Spotlight, that it was going to resolve the problems in data tracking and reporting made
                                                                13   by the Internal Team that resulted in erroneous affiliate sales data and inaccurate
                                                                14   payment of commissions.
                                                                15         212. In order to resolve the issues with tracking transactions under the Affiliate
                                                                16   Program, StubHub contracted with Awin and told affiliates, including Spotlight, that
                                                                17   the tracking data problem was resolved and commission payments would be accurate.
                                                                18         213. Because of StubHub’s representations that it had engaged Awin to resolve
                                                                19   the inaccurate tracking of transactions and commissions, and in reliance thereupon,
                                                                20   Spotlight continued its participation in the Affiliate Program.
                                                                21         214. Spotlight discovered that instead of fixing the tracking problem as
                                                                22   StubHub promised, Awin perpetuated the improper accouting methods used by the
                                                                23   Internal Team.
                                                                24         215. The monthly tracking data reports continued to omit affiliate sales
                                                                25   altogether and/or mislabeled affiliate sales as sales attributable to StubHub and/or other
                                                                26   third parties, thereby denying affiliates their commissions.
                                                                27         216. Upon this discovery, Spotlight notified StubHub of the continued problem
                                                                28   with the tracking data.

                                                                                                              24
                                                                                               COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 27 of 42 Page ID #:27



                                                                 1         217. In response, StubHub told Spotlight to resolve the problem with Awin.
                                                                 2   Spotlight did so, but Awin directed Spotlight to resolve the problem with StubHub.
                                                                 3         218. Moreover, after Spotlight informed StubHub of the continued tracking data
                                                                 4   issues, StubHub convinced Amex to stop providing Spotlight with the monthly reports
                                                                 5   that StubHub sends Amex.
                                                                 6         219. In other words, StubHub responded to Spotlight’s notification by making
                                                                 7   sure that Spotlight could no longer verify or reconcile the accuracy of the StubHub
                                                                 8   tracking data.
                                                                 9         220. Despite StubHub’s claims that Awin perpetuated the improper accouting
                                                                10   methods originally used by the Internal Team, StubHub has done nothing to remedy the
                                                                11   ongoing, known failure to properly track data imperative to ensuring that commissions
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   are properly paid as promised by StubHub pursuant to the Affiliate Program.
                                                                13         221. StubHub’s practices are unfair because they offend established public
                                                                14   policy and are immoral, unethical, oppressive, unscrupulous, and substantially injurious
                                                                15   to its affiliates’ business by denying and/or retaining commissions that are owed.
                                                                16         222. More specifically, StubHub’s practices are unfair because they
                                                                17   significantly threaten and/or harm competition by denying online vendors, like
                                                                18   Spotlight, the commissions that are owned.
                                                                19         223. Without receiving its owed commissions, Spotlight makes less money and
                                                                20   cannot compete in the market place as effectively.
                                                                21         224. Likewise, by retaining commissions that are owed to Spotlight, or directing
                                                                22   them to inappropriate sources, StubHub stymies competition.
                                                                23         225.    StubHub further acts unfairly and harms competition after retaining
                                                                24   commissions attributable to affiliates by interfering with affiliate business relationships.
                                                                25         226. After Spotlight notified StubHub of the continued tracking problems,
                                                                26   StubHub contacted Amex and convinced Amex to stop providing Spotlight with
                                                                27   StubHub’s monthly reports.
                                                                28


                                                                                                            25
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 28 of 42 Page ID #:28



                                                                 1         227. This caused Spotlight to no longer be able to verify that StubHub was
                                                                 2   issuing proper commission payments.
                                                                 3         228. Effectively, StubHub retained or re-directed market share that belonged to
                                                                 4   Spotlight and worked to prevent Spotlight from regaining what Spotlight should have
                                                                 5   realized by preventing Spotlight from receiving a benefit it was contractually owed
                                                                 6   through its relationship with Amex.
                                                                 7         229. With the data that is available to it, Spotlight has determined that a
                                                                 8   significant number of the Ticketing System searches resulted in corresponding sales
                                                                 9   that StubHub says were originated on its website or elsewhere to deny Spotlight its
                                                                10   rightful commissions.
                                                                11         230. Likewise, StubHub’s business practices are unfair because before
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   notifying StubHub of its improper accounting, Spotlight was in the midst of
                                                                13   renegotiating its contract with Amex, but these negotiations stalled after StubHub told
                                                                14   Amex that it could no longer work with Spotlight. Amex was left with an ultimatum,
                                                                15   continue to work with its long-standing partner or allegedly lose access to StubHub’s
                                                                16   ticket inventory.
                                                                17         231. StubHub’s practices are unlawful because they are in violation of the
                                                                18   federal RICO statute, discussed below.
                                                                19         232. As a result of StubHub’s acts and omissions, Spotlight was injured in fact
                                                                20   and lost money and property in the form of, among other things, costs to investigate,
                                                                21   remediate, and prevent StubHub’s wrongdoings, as well as being denied commissions
                                                                22   and having its business relationships impeded.
                                                                23                             FOURTH CAUSE OF ACTION
                                                                24                                            (RICO)
                                                                25         233. All of the above allegations are hereby incorporated as if fully set forth
                                                                26   herein.
                                                                27
                                                                28


                                                                                                            26
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 29 of 42 Page ID #:29



                                                                 1         234. StubHub and Awin violated the Federal RICO statute, 18 U.S.C. § 1961 et
                                                                 2   seq., which makes it unlawful for any person associated with an enterprise to conduct
                                                                 3   or participate in the conduct of an enterprise through a pattern of racketeering activity.
                                                                 4         235. StubHub, and its Internal Team, was associated with an enterprise, which
                                                                 5   Awin later joined.
                                                                 6         236. The enterprise is the Affiliate Program made up of StubHub, the Internal
                                                                 7   Team and Awin in an effort to defraud affiliates, including Spotlight, from receiving
                                                                 8   their full commissions and to gain market share for StubHub (“Affiliate Program
                                                                 9   Enterprise”).
                                                                10         237. While StubHub and Awin participated in the Affiliate Program Enterprise,
                                                                11   each also has an existence separate and distinct from the enterprise.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12         238. Also, the Affiliate Program Enterprise has an ascertainable structure.
                                                                13         239. The Affiliate Program Enterprise began with the Internal Team acting
                                                                14   within the scope of its authority and on behalf of StubHub though its management of
                                                                15   the Affiliate Program to defraud affiliates of their commissions, enabling StubHub to
                                                                16   gain market share.
                                                                17         240. After the Affiliate Program Enterprise’s fraud was detected—i.e., the
                                                                18   Internal Team causing affiliate commissions to be unlawfully retained by StubHub—
                                                                19   the Affiliate Program Enterprise became StubHub and Awin’s association-in-fact
                                                                20   through Awin’s contract to manage the Affiliate Program that is overseen by the Internal
                                                                21   Team, their intention for that contract to serve as reason to believe the improper
                                                                22   accouting methods were fixed, the perpetuation of those improper accounting methods
                                                                23   in order for StubHub to continue to retain a portion of affiliates’ commissions and gain
                                                                24   market share, including by devaluing and compromising Spotlight’s relationship with
                                                                25   Amex, their submission of monthly tracking reports, and their interference with
                                                                26   Spotlight’s business relationships.
                                                                27         241. The enterprise was a continuing unit that associated together and acted
                                                                28   with a common purpose: specifically, to retain commissions owed to StubHub affiliates

                                                                                                            27
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 30 of 42 Page ID #:30



                                                                 1   through fraudulent acts and omissions for the benefit of the enterprise and the individual
                                                                 2   Defendants.
                                                                 3         242. There were relationships among the associates in the enterprise.
                                                                 4         243. StubHub and Awin contracted for Awin to administer the Affiliate
                                                                 5   Program.
                                                                 6         244. Awin administered the Affiliate Program in line with the Internal Team’s
                                                                 7   guidance to further the Affiliate Program Enterprise, and to give it credibility and
                                                                 8   multiple layers, confusing responsibility for, and perpetuating, the underreporting of
                                                                 9   transactions and underpayments.
                                                                10         245. StubHub and Awin have controlled and operated the Affiliate Program
                                                                11   Enterprise by, among other things: (i) dictating how affiliate sales tracking data is
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   collected; (ii) dictating the amount of affiliate commissions retained by StubHub; (iii)
                                                                13   entering into agreements with the Affiliate Program Enterprise pursuant to which the
                                                                14   amounts of tracked affiliate sales are under reported; (iv) interfering with affiliate
                                                                15   business relationships to gain market share, including by devaluing and compromising
                                                                16   Spotlight’s relationship with Amex; and (v) concealing the reporting of information
                                                                17   which would have shone light on the underreporting and underpayment of commissions,
                                                                18   and the true nature of the relationship between StubHub and Awin and the Affiliate
                                                                19   Program Enterprise.
                                                                20         246. The Affiliate Program Enterprise had longevity that was sufficient to
                                                                21   permit the associates to pursue its purpose.
                                                                22         247. From at least May 2011 to present, StubHub has been associated with the
                                                                23   Affiliate Program Enterprise. At first, StubHub and the Internal Team decided how to
                                                                24   track affiliate sales and collected that data to further the enterprise.
                                                                25         248. Then, since Awin became involved, the Internal Team has overseen
                                                                26   Awin’s administration of the program and association with the enterprise to ensure that
                                                                27   the purpose is continued.
                                                                28


                                                                                                            28
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 31 of 42 Page ID #:31



                                                                 1         249. That continuity allowed the StubHub and Awin to execute the Affiliate
                                                                 2   Program Enterprise’s scheme to defraud affiliates of their commissions and to capture
                                                                 3   market share for StubHub.
                                                                 4         250. The scheme by StubHub has lasted since at least 2011 and been
                                                                 5   perpetuated by both StubHub and Awin since at least 2017.
                                                                 6         251. The Affiliate Program Enterprise is an ongoing organization which
                                                                 7   engages in, and whose activities effect, interstate commerce.
                                                                 8         252. StubHub and Awin’s conducted and participated in the conduct of
                                                                 9   enterprise through a pattern of racketeering activity as defined by federal law.
                                                                10         253. In particular, and as is explained below, both defendants conducted and
                                                                11   participated in the conduct of enterprise though conduct that falls within the scope of
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   18 U.S.C. §§ 1341, 1343 (federal mail fraud and wire fraud) (incorporated through 18
                                                                13   U.S.C. § 1961), including by committing wire fraud and mail fraud.
                                                                14         254. StubHub and Awin’s racketeering activity falls into three categories of
                                                                15   conduct: fraudulent submissions, fraudulent representations, and fraudulent omissions.
                                                                16         255. Fraudulent submissions. From at least January 2016 to the present day,
                                                                17   StubHub fraudulently submitted affiliate tracking report data each month and
                                                                18   fraudulently paid Spotlight an inadequate amount of commissions using wires.
                                                                19         256. Once this fraudulent scheme was discovered, StubHub contracted with
                                                                20   Awin to assert that the use of improper accouting methods was accidental and would be
                                                                21   corrected going forward.
                                                                22         257. In other words, StubHub took action to cover up the Affiliate Program
                                                                23   Enterprise’s fraudulent scheme.
                                                                24         258. Once covered up, Awin perpetuated the scheme, submitting tracking report
                                                                25   data that under attributed sales to affiliates to allow StubHub to keep a portion of
                                                                26   Spotlight’s commissions and take market share away from Spotlight.
                                                                27         259. Meanwhile, the underreporting of transactions and the underpayment of
                                                                28   commissions continued.

                                                                                                           29
                                                                                            COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 32 of 42 Page ID #:32



                                                                 1         260. Fraudulent representations. As noted, StubHub fraudulently represented
                                                                 2   that it was going to fix its affiliate sales accounting methods and pay the correct amount
                                                                 3   of commissions to affiliates. Supposedly, to do so, it contracted with Awin.
                                                                 4         261. However, when Spotlight discovered that the fraud was continuing by
                                                                 5   comparing its own data to the data provided by Amex and StubHub, and insisted that
                                                                 6   StubHub resolve the ongoing issues, StubHub convinced Amex to stop supplying
                                                                 7   Spotlight with tracking data.
                                                                 8         262. In other words, once StubHub learned that the fraudulent scheme of the
                                                                 9   Affiliate Program Enterprise had been uncovered again, it took action to prevent
                                                                10   Spotlight from further substantiating its findings.
                                                                11         263. Indeed, StubHub was keenly aware that Awin was perpetuating its own
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   earlier fraud.
                                                                13         264. Upon information and belief, StubHub’s parent company, eBay, was
                                                                14   similarly aware that Awin was perpetuating StubHub’s earlier underreporting of
                                                                15   transactions.
                                                                16         265. In addition, upon information and belief, StubHub’s parent company,
                                                                17   eBay, was also aware that Awin was perpetuating StubHub’s earlier underpayment of
                                                                18   commissions.
                                                                19         266. Fraudulent omissions. StubHub and Awin also fraudulently failed to
                                                                20   disclose information to Spotlight.
                                                                21         267. The facts that StubHub and Awin failed to disclose to Spotlight were basic
                                                                22   to their transactions with Spotlight.
                                                                23         268. For example, StubHub failed to disclose to Spotlight during Spotlight’s
                                                                24   application process to become an affiliate that StubHub was knowingly submitting
                                                                25   inaccurate affiliate sales tracking data.
                                                                26         269. Likewise, StubHub and Awin failed to disclose to Spotlight that they were
                                                                27   continuing that pattern of inaccurate submissions once Awin was involved.
                                                                28


                                                                                                            30
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 33 of 42 Page ID #:33



                                                                 1         270. Both StubHub and Awin each had actual knowledge of the falsity of their
                                                                 2   data tracking, submissions, and commission payments or acted with reckless disregard
                                                                 3   for their falsity, because they knew the data and payments lacked integrity and were
                                                                 4   lower than the actual affiliate sales absent manipulation.
                                                                 5         271. StubHub and Awin’s duty to speak arose from their superior knowledge
                                                                 6   and secretive aspect of the manipulation and from StubHub’s representation that Awin
                                                                 7   had fixed the imporper accouting methods.
                                                                 8         272. As noted, StubHub took multiple actions to ensure the Affiliate Program
                                                                 9   Enterprise’s fraudulent scheme would not be discovered, including reactive measures
                                                                10   to quiet Spotlight’s concerns or ability to further investigate StubHub.
                                                                11         273. StubHub and Awin also both participated in giving Spotlight the proverbial
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   run around after Spotlight discovered Awin was perpetuating the Affiliate Program
                                                                13   Enterprise’s scheme.
                                                                14         274. StubHub told Spotlight to go resolve the issue with Awin, and Awin told
                                                                15   Spotlight to go resolve the issue with StubHub.
                                                                16         275. StubHub and Awin’s fraudulent acts were furthered by the use of the mail
                                                                17   system and interstate wires in violation of 18 U.S.C. § 1341, 1343 (federal mail fraud
                                                                18   and wire fraud) (incorporated through 18 U.S.C. § 1961).
                                                                19         276. The fraudulent conduct discussed above was part of the Affiliate Program
                                                                20   Enterprise’s scheme to defraud affiliates, including Spotlight.
                                                                21         277. StubHub and Awin committed wire fraud and mail fraud and both the wire
                                                                22   fraud and mail fraud was how it participated in the conduct of the affairs of the
                                                                23   association-in-fact enterprise.
                                                                24         278. Both StubHub and Awin used multiple interstate wires in furtherance of
                                                                25   the fraudulent scheme. The interstate wires included: (1) StubHub and/or Awin’s false
                                                                26   submissions of affiliate sales; (2) StubHub’s and/or Awin’s false payment of Spotlight
                                                                27   commissions; (3) StubHub’s representations that the tracking data was corrected and/or
                                                                28   accurate; (4) StubHub’s communications to convince Amex to no longer provide

                                                                                                            31
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 34 of 42 Page ID #:34



                                                                 1   Spotlight with StubHub’s tracking data; and (5) StubHub’s communications to Amex
                                                                 2   discouraging its continued relationship with Spotlight and/or disparaging Spotlight and
                                                                 3   its key personnel.
                                                                 4         279. StubHub repeatedly used the mail to further the fraudulent scheme. Using
                                                                 5   the false tracking data, StubHub fraudulently and knowingly mailed inaccurate paper
                                                                 6   checks to Spotlight.
                                                                 7         280. StubHub’s use of the mail and interstate wires to issue Spotlight purposely
                                                                 8   low commission payments continued after it convinced Amex to stop providing
                                                                 9   Spotlight with Amex and StubHub data. Effectively, StubHub continued to issue
                                                                10   checks through the mail and interstate wires that it knew to be incorrect and that those
                                                                11   incorrect amounts were unverifiable.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12         281. StubHub and Awin’s fraudulent conduct was intended to induce the
                                                                13   reliance of Spotlight to stay in the Affiliate Program and accept the commission
                                                                14   payments as remitted.
                                                                15         282. StubHub made the fraudulent statement that Awin would fix the improper
                                                                16   accounting methods with the intent and understanding that its false statement would be
                                                                17   used by Spotlight to remain in the Affiliate Program, enabling StubHub to gain more
                                                                18   market share.
                                                                19         283. StubHub and/or Awin provided incorrect tracking data with the intent and
                                                                20   understanding that their false statements would be used to justify the lesser commissions
                                                                21   owed to affiliates.
                                                                22         284. StubHub and Awin therefore acted for the intended, unlawful purpose of
                                                                23   inducing Spotlight to remain in the Affiliate Program and accept lesser commissions in
                                                                24   reliance on these material misrepresentations and omissions.
                                                                25         285. Spotlight remained in the Affiliate Program and unknowingly accepted the
                                                                26   lesser commissions from StubHub. In doing so, Spotlight relied on the fact that
                                                                27   StubHub and Awin were not making false statements. Had Spotlight known of these
                                                                28   falsities, Spotlight would not have remained in the Affiliate Program.

                                                                                                            32
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 35 of 42 Page ID #:35



                                                                 1         286. Spotlight was injured as a direct and proximate result of StubHub and
                                                                 2   Awin’s fraudulent scheme.
                                                                 3         287. In particular, Spotlight received reduced commissions, has incurred
                                                                 4   expenses discovering the fraud, has lost market share, and has seen its business
                                                                 5   relationships deteriorate.
                                                                 6         288. The ascertainable damages will be established at trial. These damages
                                                                 7   were the foreseeable and direct result of the false representations, submissions, and
                                                                 8   omissions.
                                                                 9                                FIFTH CAUSE OF ACTION
                                                                10                                     (Breach of Contract)
                                                                11         289. Spotlight incorporates all other paragraphs as if fully set forth herein.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12         290. StubHub offers any entity the ability to become a member of the Affiliate
                                                                13   Program.
                                                                14         291. To become a member, an entity just needs to submit an application to be
                                                                15   approved by StubHub and the application, presumably, is reviewed for approval.
                                                                16         292. Spotlight received such approval.
                                                                17         293. Spotlight is a member of the Affiliate Program.
                                                                18         294. Under StubHub’s Affiliate Program, StubHub must pay an affiliate a
                                                                19   commission for all ticket sales that the affiliate directs to StubHub.
                                                                20         295. Over the course of Spotlight’s affiliation with StubHub, Spotlight has
                                                                21   directed over $84 million in ticket sales to StubHub.
                                                                22         296. Spotlight has not received all of the commissions that StubHub owes
                                                                23   because affiliate sales and commission are not properly or fully tracked.
                                                                24         297. These improper accouting methods resulted in StubHub and/or other
                                                                25   affiliates retaining or receiving commissions owed to Spotlight.
                                                                26         298. StubHub has breached its Affiliate Program contract with Spotlight to
                                                                27   provide the commissions owed to Spotlight for directing sales to StubHub.
                                                                28


                                                                                                            33
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 36 of 42 Page ID #:36



                                                                 1         299. The result of these breaches has caused Spotlight damages in an amount in
                                                                 2   to be determined at trial.
                                                                 3                                 SIXTH CAUSE OF ACTION
                                                                 4                (Breach of Implied Covenant of Good Faith and Fair Dealing)
                                                                 5         300. Spotlight incorporates all other paragraphs as if fully set forth herein.
                                                                 6         301. Throughout the relevant time period, Spotlight contracted to direct sales to
                                                                 7   StubHub pursuant to the Affiliate Program’s terms and conditions.
                                                                 8         302. Spotlight’s Affiliate Program contract with StubHub had an implied
                                                                 9   covenant that the parties would act in good faith and deal fairly with each other.
                                                                10         303. StubHub’s         parent   company,    eBay,    also   expressly    made    such
                                                                11   representations.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12         304. Neither party was to do anything that would have the effect of destroying
                                                                13   or injuring the right of the other party to receive the benefits of the contract.
                                                                14         305. StubHub and Awin unfairly interfered with Spotlight’s right to receive the
                                                                15   benefits of the Affiliate Program contract by, unbeknownst to Spotlight, manipulating
                                                                16   its tracking data to decrease the number of sales attributable to Spotlight.
                                                                17         306. By intentionally and falsely decreasing the number of sales directed to
                                                                18   StubHub that were attributable to Spotlight, and by failing to inform Spotlight that they
                                                                19   were doing so, StubHub and Awin breached their implied duty of good faith and fair
                                                                20   dealing and prevented Spotlight from receiving the full benefit of its contract.
                                                                21         307. Specifically, by not attributing all StubHub sales originated by Spotlight
                                                                22   resulted in Spotlight not receiving all of the commissions it was entitled to and losing
                                                                23   market share to StubHub and/or its competitors.
                                                                24         308. Spotlight was directly and proximately harmed by StubHub and Awin’s
                                                                25   actions since Spotlight was impoverished by not receiving all the commissions it was
                                                                26   due absent StubHub and Awin’s manipulation of the tracking data and absent their
                                                                27   breach of the implied covenant of good faith and fair dealing.
                                                                28


                                                                                                            34
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 37 of 42 Page ID #:37



                                                                 1         309. In addition, StubHub and/or Awin were enriched by the retention of
                                                                 2   Spotlight’s commissions.
                                                                 3                              SEVENTH CAUSE OF ACTION
                                                                 4                                    (Unjust Enrichment)
                                                                 5         310. Spotlight incorporates all other paragraphs as if fully set forth herein.
                                                                 6         311. In the alternative to the foregoing remedies at law, through manipulating
                                                                 7   the affiliate sales tracking data, StubHub and Awin knowingly acted in an
                                                                 8   unconscionable, unfair, and oppressive manner toward Spotlight, violating fundamental
                                                                 9   principles of justice, equity and good conscience.
                                                                10         312. StubHub and/or Awin received ticket sales money that was payable to
                                                                11   Spotlight in the form of commissions, and acted with conscious disregard for
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   Spotlight’s rights.
                                                                13         313. StubHub and/or Awin retains commissions owed to Spotlight for directing
                                                                14   sales to StubHub either through fraud or failure to pay pursuant to a quasi-contract.
                                                                15         314. StubHub and Awin’s fraud has been detailed above. If this court finds that
                                                                16   Spotlight did not have an express contract with Defendants, in the alternative, there
                                                                17   would be a quasi-contract between the parties.
                                                                18         315. Spotlight at all times acted pursuant to the terms and conditions of the
                                                                19   Affiliate Program and directed sales to StubHub.
                                                                20         316. Indeed, StubHub has paid some, but not all, commissions owed to
                                                                21   Spotlight. Therefore, it would be inequitable for StubHub and/or Awin to be permitted
                                                                22   to retain the commissions owed to Spotlight.
                                                                23         317. StubHub and Awin’s enrichment resulted directly and proximately from
                                                                24   the alleged conduct.
                                                                25         318. If Spotlight has no adequate remedy at law, the Court can and should
                                                                26   compel StubHub and Awin to disgorge all inequitable proceeds.
                                                                27
                                                                28


                                                                                                           35
                                                                                            COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 38 of 42 Page ID #:38



                                                                 1                               EIGHTH CAUSE OF ACTION
                                                                 2                                      (Quantum Meruit)
                                                                 3          319. All of the above allegations are hereby incorporated as if fully set forth
                                                                 4   herein.
                                                                 5          320. StubHub, with Awin’s assistance, has not paid all commissions due to
                                                                 6   Spotlight.
                                                                 7          321. StubHub, with Awin’s assistance, states that an entity can become its
                                                                 8   business partner by joining the Affiliate Program.
                                                                 9          322. All the entity has to do to become an a business partner in the Affiliate
                                                                10   Program is submit an application and be approved by StubHub.
                                                                11          323. Pursuant to the Affiliate Program’s terms and conditions, affiliates receive
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   a commission for every sale that it directs to StubHub, subject to certain limited
                                                                13   restrictions.
                                                                14          324. In 2011, Spotlight became StubHub’s business partner through the
                                                                15   Affiliate Program.
                                                                16          325. To date, Spotlight has directed over $84 million in sales to StubHub.
                                                                17          326. Through StubHub and Awin’s improper accounting of affiliate sales,
                                                                18   StubHub has paid some but not all of the commissions owed to Spotlight for the sales
                                                                19   that it directed to StubHub.
                                                                20          327. As a result, Spotlight suffered damages to be fully determined at trial.
                                                                21                                  NINTH CAUSE OF ACTION
                                                                22                                     (Promissory Estoppel)
                                                                23          328. All of the above allegations are hereby incorporated as if fully set forth
                                                                24   herein.
                                                                25          329. StubHub, with the assistance of Awin, publishes the terms and conditions
                                                                26   of the Affiliate Program.
                                                                27
                                                                28


                                                                                                           36
                                                                                            COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 39 of 42 Page ID #:39



                                                                 1          330. The Affiliate Program’s terms and conditions make clear that once an
                                                                 2   entity is accepted by StubHub to be its business partner, StubHub promises to pay the
                                                                 3   affiliate a certain percentage of the sales that the affiliate directs to StubHub.
                                                                 4          331. The sale commission percentages are also published.
                                                                 5          332. In 2011, Spotlight became StubHub’s business partner through the
                                                                 6   Affiliate Program.
                                                                 7          333. Prior to joining the Affiliate Program, Spotlight reviewed the published
                                                                 8   terms and conditions, including the commission percentages.
                                                                 9          334. Spotlight also engaged in other communications with StubHub relating to
                                                                10   the terms and conditions of participation in the Affiliate Program, including directly
                                                                11   with StubHub’s former CEO, current CFO and over emails involving StubHub’s current
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   CEO.
                                                                13          335. In March 2016, Spotlight discovered that StubHub was not paying all of
                                                                14   the commissions owed to it.
                                                                15          336. In an effort to reconcile with StubHub, Spotlight provided copious
                                                                16   amounts of data to prove that more commission money needs to be paid.
                                                                17          337. Eventually, StubHub paid Spotlight $518,673 in outstanding commissions.
                                                                18   This amount, however, still lacked much of what was owed to Spotlight.
                                                                19          338. StubHub also promised Spotlight that the affiliate sales underreporting
                                                                20   would be resolved going forward.
                                                                21          339. StubHub also told Spotlight that Awin was brought into the enterprise to
                                                                22   ensure that there were no further issues.
                                                                23          340. Because of these additional promises by StubHub, Spotlight remained an
                                                                24   affiliate, expecting that it would receive proper commission payments.
                                                                25          341. In May 2017, however, Spotlight again discovered that StubHub was not
                                                                26   paying the correct amount of commissions because affiliate sales were still being
                                                                27   improperly tracked in the same manner as previously discovered.
                                                                28


                                                                                                            37
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 40 of 42 Page ID #:40



                                                                 1           342. Based on StubHub’s promises, Spotlight has directed over $84 million in
                                                                 2   sales to StubHub.
                                                                 3           343. Spotlight has not received all of the commission payments owed to it
                                                                 4   because of StubHub and Awin’s improper affiliate sales accounting practices.
                                                                 5           344.   As a result, Spotlight suffered damages to be fully determined at trial.
                                                                 6                                  REQUEST FOR RELIEF
                                                                 7           WHEREFORE, Plaintiff Spotlight requests judgment against StubHub as
                                                                 8   follows:
                                                                 9           A.     Enter joint and several judgments against Defendants in favor of Plaintiff;
                                                                10           B.     Award Plaintiff damages in an amount to be determined at trial for breach
                                                                11   of contract;
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12           C.     Award Plaintiff damages in an amount to be determined at trial for breach
                                                                13   of the implied covenant of good faith and fair dealing;
                                                                14           D.     Award Plaintiff damages in an amount to be determined at trial for tortious
                                                                15   interference with Plaintiff’s contract with Amex;
                                                                16           E.     Enjoin and restrain StubHub, Awin and their agents from interfering with
                                                                17   Plaintiff’s business relationships, including its contract with Amex;
                                                                18           F.     Award Plaintiff restitution in an amount to be determined at trial for
                                                                19   Defendants’ violation of California’s Business and Professions Code Section 17200 et
                                                                20   seq.;
                                                                21           G.     Enjoin and restrain Defendants from further such violations of California’s
                                                                22   Business and Professions Code Section 17200 et seq.;
                                                                23           H.     Award Plaintiff damages in an amount to be determined at trial for
                                                                24   Defendants’ fraudulent acts;
                                                                25           I.     Enjoin and restrain Defendants from further such fraudulent acts;
                                                                26           J.     Award Plaintiff damages in an amount to be determined at trial to the
                                                                27   maximum extent allowed under Federal RICO (18 U.S.C. § 1961 et seq.) and enter
                                                                28


                                                                                                             38
                                                                                              COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 41 of 42 Page ID #:41



                                                                 1   judgment in favor of Plaintiff against Defendants, with the judgment being for joint and
                                                                 2   several liability, in an amount to be trebled to the extent such law permits;
                                                                 3         K.     That StubHub and Awin account for, hold in constructive trust, pay over
                                                                 4   to Spotlight and otherwise disgorge profits derived from StubHub’s and/or Awin’s
                                                                 5   unjust enrichment;
                                                                 6         L.     That Plaintiff be awarded a recovery in restitution equal to any unjust
                                                                 7   enrichment enjoyed by Defendants;
                                                                 8         M.     That Plaintiff be awarded a recovery pursuant to the equitable theory of
                                                                 9   quantum meruit;
                                                                10         N.     That Plaintiff be awarded a recovery pursuant to the theory of promissory
                                                                11   estoppel;
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12         O.     Award Plaintiff punitive damages as appropriate under applicable law;
                                                                13         P.     Award Plaintiff its attorneys’ fees, litigation expenses, and costs, as
                                                                14   provided by law, including Federal RICO;
                                                                15         Q.     That Spotlight be awarded pre- and post-judgment interest as allowed by
                                                                16   law, with such interest to be awarded at the highest legal rate; and
                                                                17         R.     That the Court grant all such other and further relief as the Court may deem
                                                                18   just and proper.
                                                                19
                                                                20   Dated: December 20, 2019                     HUNTON ANDREWS KURTH LLP
                                                                21
                                                                22                                                 By:        /s/ Ann Marie Mortimer
                                                                23
                                                                                                                            Ann Marie Mortimer
                                                                                                                            Jason J. Kim
                                                                24                                                       Attorneys for Plaintiff Spotlight
                                                                25                                                       Ticket Management, Inc.

                                                                26
                                                                27
                                                                28


                                                                                                            39
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                Case 2:19-cv-10791-DDP-JC Document 1 Filed 12/20/19 Page 42 of 42 Page ID #:42



                                                                 1                                           JURY TRIAL DEMAND
                                                                 2           Plaintiff hereby demands a trial by jury on all issues triable to a jury.
                                                                 3
                                                                 4   Dated: December 20, 2019                           HUNTON ANDREWS KURTH LLP
                                                                 5
                                                                 6                                                      By:        /s/ Ann Marie Mortimer
                                                                 7
                                                                                                                                 Ann Marie Mortimer
                                                                                                                                 Jason J. Kim
                                                                 8                                                            Attorneys for Plaintiff Spotlight
                                                                 9                                                            Ticket Management, Inc.

                                                                10
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                14

                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22

                                                                23
                                                                24

                                                                25
                                                                26
                                                                27
                                                                28

                                                                     121880.0000002 EMF_US 77951410v1
                                                                                                                       40
                                                                                                        COMPLAINT; DEMAND FOR JURY TRIAL
